DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 9, 11, 13-17 and 21-30 are pending. 
Claims 1, 4, 6, 16, 17 and 21-26 are withdrawn as directed to non-elected subject matter. 
This office action is in response to an amendment filed 6/8/2022. 
The instant application is a § 371 U.S. National Stage of International Application No.
PCT/US2016/065524, filed December 8, 2016, which claims the benefit of U.S. Provisional Application Serial No. 62/264,455, filed December 8, 2015. 

Response to Amendments
Applicants are correct on the disposition of the drawings. A new search demonstrated their presence. Applicants’ amendment is sufficient to overcome the objections to the claims. Applicants arguments are sufficient to overcome the rejeciotn under 35 USC 103. However, a search has led to new art and hence this action is non-final.  

Claim Objections
Claim 9 is objected to because of the following informalities: the grammatical number is inconsistent. In claim 9, the differentiated cells are plural. However, the reference in claims 11, 13 and 14 is singular. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13, 14 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schmueck-Henneresse (J Immunology, 2015, pages 5559-5567) in view of Crompton et al  (Cell Stem Cell. 2013: 6–8). This is a new rejection.
Schmueck-Henneresse et al teach methods of isolating Tscm and then expanded the Tscm which were then able to differentiate into memory/effector subsets while partially preserving their Tscm phenotype (see page 5560, col 1). 
Schmueck-Henneresse et al teach that Tscm isolated and expanded can be used to differentiate into Tem or Teff. Crompton demonstrates that these cells can be differentiated to iPSCs.

    PNG
    media_image1.png
    284
    757
    media_image1.png
    Greyscale

Hence, Schmueck teaches differentiation of Tscm into Teff/Tem. The art has demonstrated that the OKSM cocktail differentiates these cell types to iPSC predictably. Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use Tscm of Schmueck et al in the method of producing iPSC as taught by Compton et al. Such a modification would have resulted in a method encompassed by claim 9. As noted above: 1) Crompton et al teach producing iPSC from T cells effector or memory T cells; 2) Schmueck et al teach methods of generating Tscm. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of producing iPSC from Tscm would have been predictable in light of the art. 
Crompton teaches that such cells can be further reprogrammed into Tscm and other cells with CD8 (see figure above and page 6, col 3). There is no mention of CD4 

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmueck-Henneresse (J Immunology, 2015, pages 5559-5567) in view of Crompton et al  (Cell Stem Cell. 2013: 6–8) as applied to claims 9, 11, 13, 14 and 28-30 above, and further in view of Themeli et al (Nat Biotech, 2013, page 928-933).
The previous rejection contains references that do not teach that the method further comprises transducing the iPSC with CAR sequences and further forming EB from the iPSC. However, this is known in the art as demonstrated by Themeli et al (see e.g. figure 1, page 929, col 2). 
The iPSC and CAR technologies, combined as shown here, potentially
provide an unlimited source of T lymphocytes targeted to a chosen
antigen, independent of HLA restriction. 

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to create an unlimited source of T lymphocytes targeted to a chosen antigen. Thus one would use the iPSC cells of Schmueck in view of Crompton et al to make the unlimited supply of T lymphocytes as taught by Themeli et al. And, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of producing iPSC from Tscm would have been predictable in light of the art. 

Response to Arguments
Applicant argue that their results are surprising and not predictable from the prior art. This surprising result, however, is not reflected in the claims. That the claims recite reprogramming at least a portion of the expanded Tsm does not mean that this is a direct step.  As well, applicants argue that the method of Gattinoni causes loss of stemness and the method of the instant claims requires differentiation of Tsms into other cell types. The teachings of Schmueck are to the contrary regarding stemness as set forth above. As well, as set forth above, the differentiation of Tsm into iPSC may not be direct but the claims do not so require. Hence, the results are not unexpected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633